Citation Nr: 0210041	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-20 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for hepatitis C, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 15, 1976 to 
June 14, 1982, and received an honorable discharge at the 
conclusion of this period of service.  In a November 1996 
administrative decision, the RO found that a period of 
service from June 15, 1982 to August 9, 1985 was under 
"dishonorable" conditions.  The latter period is therefore 
not for consideration in this matter.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Neither the old nor the new regulations referable to the 
evaluation of hepatitis C are more favorable to the veteran.

4.  The veteran has subjective symptoms of extreme fatigue 
and pain, joint pains, intermittent nausea and sleepiness, 
and cramps in the area of a liver biopsy.

5. Objective findings pertaining to the veteran's service-
connected hepatitis C include excessive fatigue, tenderness, 
and hepatomegaly; the veteran does not have other 
organomegaly, vomiting, hematemesis, or melena, muscle 
wasting or weakness, or ascites.

6.  The veteran is currently not under dietary restrictions 
or on continuous medications for hepatitis C.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hepatitis C have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.14, 4.114, Diagnostic Codes 7345 (effective 
prior to July 2, 2001)and Diagnostic Code 7354 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The August 1999 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to an increased evaluation for his service-connected 
hepatitis C and explains the particulars of why the evidence 
fails to support a grant.  The April 2002 supplemental SOC 
also advises the veteran of the new schedular criteria 
applicable to his case.  By letter dated in January 2002, the 
RO advised the veteran of the VCAA and VA's duty to assist.  
This letter also fulfilled the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided.  The veteran was afforded 
two thorough VA examinations and he has had the opportunity 
to submit evidence and argument in support of his claim.  The 
veteran has not indicated the existence of any outstanding 
Federal government record or any other records that could 
substantiate his claim. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (2001).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
Anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in  
§ 4.14.  See 38 C.F.R. § 4.113 (2001).  Accordingly, ratings 
from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  Instead, a single evaluation must be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001)  

The veteran's service-connected hepatitis is currently rated 
10 percent disabling under 38 C.F.R. § 4.114, Code 7345 
(2001).  

The Board notes that effective July 2, 2001, during the 
pendency of this claim, the Schedule was amended with regard 
to rating disabilities of the digestive system.  38 C.F.R. § 
4.114.  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO, in 
its April 2002 supplemental SOC notified the veteran that the 
regulations had been revised.  Thus, the Board finds that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of both the pre-2001 and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, supra.

Because the veteran's claim was filed before the regulatory 
change occurred, the Board must undertake a three-part 
analysis: 1) Determine whether the intervening change is more 
favorable to the veteran, which may require application of 
each version of the regulations to the facts of the case; 2) 
If the amendment is more favorable, application of that 
provision to rate the disability for the periods from and 
after the effective date of the regulatory change; 3) 
Application of the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  The Board has carefully considered all 
evidence of record in light of the applicable regulations and 
in the Board 's view, neither the old or new criteria, 
effective on July 2, 2001, are more favorable to the veteran.  
See Karnas, supra.

Under the prior schedule healed, nonsymptomatic infectious 
hepatitis warrants a noncompensable evaluation.  A 10 percent 
evaluation is assignable for infectious hepatitis manifested 
by demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating is warranted for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent rating is appropriate where there is 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
Depression.  A 100 percent rating is warranted when there is 
marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  38 
C.F.R. § 4.114, Code 7345 (2000).

Following the July 2001 revision, hepatitis C is rated under 
a different diagnostic code.  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2001).  Under the revision, all compensable 
ratings require serologic evidence of hepatitis C infection 
and the listed signs and symptoms must be due to hepatitis 
infection.  

Under the revision, infectious hepatitis that is 
nonsymptomatic is noncompensable.  A 10 percent evaluation is 
warranted when there are the following signs or symptoms of 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted when there are 
signs or symptoms as follows: daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or: 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and upper 
quadrant pain) having a total duration of at least two weeks, 
but less than four weeks, during the past 12-month period.  A 
40 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  A 60 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is warranted when competent 
and probative evidence shows that chronic liver disease 
without cirrhosis (including hepatitis B and chronic active 
hepatitis) is productive of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain). 

C.  Evidence

VA outpatient records reveal that the veteran underwent a 
percutaneous liver biopsy in early November 1998.  The 
veteran also underwent a VA compensation and pension (C&P) 
physical examination later in November 1998.  The medical 
history indicates that the veteran was working for an oil 
spill recovery equipment manufacturer at the time of the 
examination.  He reported that he was not taking any 
medications.  He indicated that he had hepatitis A during his 
first tour in Korea and he could have contracted hepatitis C 
when he had sexual intercourse with unknown women on his 
second tour.  He reported that he discovered that he was 
hepatitis C positive when his wife had a work up.  His 
current complaint was some intermittent upper quadrant pain 
on the right side, otherwise, he stated that he felt well.  
He reported a normal appetite.  The veteran had been 
experiencing alternating diarrhea and constipation, which 
reportedly ceased after he had a liver biopsy done.  The 
biopsy showed periportal myonecrosis of the liver cells and 
some inflammatory cell disease in the portal tracts.  The 
pathologist's impression was chronic hepatitis, mildly 
active.  Recent liver function tests indicated SOGT at 172 
and SGPT ARE at 207.  Bilirubin was 0.7 and albumin was 4.7.  
Other blood tests, including hematology, were normal; HEPCPC 
was positive.  Knodell scale was 3.

The physical examination revealed the veteran was 6 feet 2 
inches, weighing 225 pounds.  He appeared healthy.  The 
veteran had mild icterus in the conjunctivae and under the 
tongue.  His skin color appeared normal.  He showed no signs 
of vitamin deficiency.  The upper digestive tract was normal, 
including the mouth, dentition, and throat.  Blood pressure 
was normal.  There was no spider angioma or other cutaneous 
changes or vascular changes of liver disease.  He had no 
edema or ascites.  The liver was not enlarged or tender.  The 
spleen was not enlarged.  The veteran did not have a history 
of pancreatis or gall bladder disease.  The impression was 
hepatitis C, chronic, active-no gall bladder or pancreatic 
disease.  The examiner noted that the veteran is waiting for 
interferon treatment.  

VA outpatient records reflect that the veteran presented in 
July 1999.  He reported that he had quit alcohol and wished 
to proceed with hepatitis C virus therapy.  He was 
asymptomatic.  Physical examination revealed a soft abdomen 
with no tenderness.  There was no organomegaly.  Pathology 
showed Knodell was 3.  The assessment was that the veteran 
would be a good candidate for the therapy.

In late August 1999, the veteran discussed starting treatment 
with Rebetron.  The veteran reported complete cessation of 
alcohol.  He indicated no abdominal pain.  Physical 
examination showed the veteran was anicteric and his abdomen 
was soft and nontender.  Laboratory tests showed AST 104, ALT 
147, PT 12.4, HCV positive- not quant, and CBC normal.  

One week later the veteran's wife contacted the veteran's 
doctor.  She reported that the veteran was experiencing flu-
like symptoms after starting Rebetron injections.  She 
indicated that he takes the shots at bedtime and is unable to 
sleep well because of his symptoms.  The veteran was also 
concerned with being exposed to his grandchildren, who had 
received pre-school vaccines.  The physician noted that he 
advised the veteran's wife that the veteran was experiencing 
the most common symptoms and they are usually expected to 
diminish in the long run.  The veteran's wife disclosed that 
the veteran was taking Excedrin; the physician advised taking 
Tylenol when the Excedrin supply ran out.  She reported that 
the veteran planned on taking Tylenol PM, rather than regular 
Tylenol.

The physician followed up with a phone call later that same 
day.  The veteran was at work.  The veteran's wife reported 
that after taking just Excedrin, he was feeling better and 
had slept well.

The veteran presented in October 1999 for an outpatient 
visit.  He was continuing with Rebetron therapy.  He reported 
that he initially had difficulty with side effects, but these 
had been easing.  His current complaints were emotional 
lability, weariness, and nausea due to excessive salivation.  
Approximately two weeks later, the veteran's wife telephoned 
the veteran's doctor and stated that after discussion, she 
and the veteran had decided to stop his Rebetron therapy due 
to behavioral changes in the veteran, e.g. "acting weird."  
She reported that the veteran still felt nauseated, but his 
appetite had increased.

The last recorded outpatient visit occurred in February 2002.  
The veteran disclosed that he was doing well then.  The 
veteran described his psychological status while he was on 
Rebetron therapy.  He indicated that he was currently working 
out and eating well.  The physical examination showed the 
veteran was not in acute distress.  His abdomen was soft and 
nontender.  There was no organomegaly.  The assessment was 
chronic active hepatitis C virus without fibrosis by biopsy-
intolerant of IFN (interferon).

Approximately one week later, the veteran underwent a C&P 
physical examination.  The examining physician noted 
initially that the veteran had filed a claim for an increased 
in September 1999, when he was having a lot of difficulty 
with interferon treatment, which he stopped after two months 
of treatment.  The veteran's current complaints included 
increasing joint pains and cramps in the area of the liver 
biopsy.  The veteran also reported that his liver hurts after 
he is exposed to solvents at his workplace.  The veteran 
stated that he got so ill from the interferon treatment that 
he stopped it.  He reported that he was having suicidal 
thoughts and feeling extreme fatigue and pain.  He indicated 
residual symptoms of nausea every morning while he prepared 
his lunch.  At the same time, he has watering in his mouth.  
He denied vomiting, hematemesis, or melena.  The veteran 
reported that when he blew his nose in the shower in the 
morning, he often notices blood.  He stated that he had had 
no followups since October 1999.  He indicated that he lost 
four days of work every six months due to extreme fatigue, 
nausea, and sleepiness.  He described his energy level as 
much lower over the past three years.  The veteran stated 
that he goes to bed at 7:30 pm. and awakens at 5:00 am., 
still feeling tired.   He denied any other abdominal pain.  
The most recent blood tests were done in October 1999 and 
showed SGOT at 57 and SGPT at 67.  Laboratory studies at the 
time of the examination showed SGOT at 220 and SGPT at 197.  
CBC showed platelets were low at 139.  Alkanine phosphates 
were 95.

The physical examination showed the veteran's pulse was 70 
and regular; his blood pressure was 142/78.  The veteran 
appears generally tired and somewhat depressed.  There was no 
evidence of muscle wasting or weakness.  There was no 
ascites.  The liver was enlarged 5-cm (centimeters) below the 
right costal margin and measured 13 cm overall.  It was 
moderately tender with a smooth contour.  There was no other 
organomegaly or masses palpable.  There were no spider veins, 
palmar erythema, peripheral edema, or jaundice.  The 
assessment was symptomatically worse chronic hepatitis C with 
hepatomegaly and excessive fatigue.

The veteran also underwent a C&P examination in February 2002 
for evaluation of his mental status.  The examining physician 
checked the system for current medications and no medications 
were found.

The veteran presented to the mental health clinic in March 
2002 as an outpatient.  He requested medication for his 
depression and was placed on Celexa 20 mg (milligrams) every 
day.

II.  Analysis

Procedurally, by rating decision dated in April 2002, the 
veteran has been service connected for depression due to a 
medical condition as secondary to his service-connected 
hepatitis C.  He was assigned an initial evaluation of 30 
percent under 38 C.F.R. § 9411, Diagnostic Code 9435 (2001).  

A review of the record demonstrates that the veteran's 
service-connected hepatitis C is appropriately evaluated as 
10 percent disabling under the old and new criteria.  His 
current symptoms include daily fatigue, increased SGOT and 
SGPT results, hepatomegaly, and tenderness.  The veteran 
reported losing four days of work every six months due to 
such symptoms as extreme fatigue, nausea, and sleepiness.  To 
warrant a 20 percent evaluation under the new code revision, 
the veteran must have symptoms of daily fatigue, malaise and 
anorexia (without weight loss or hepatomegaly) requiring 
dietary restriction or continuous medication.  Over the 
veteran's course of treatment, he has reported some 
intermittent digestive symptoms, such as nausea, but he 
denied vomiting, hematemesis, or melena when last examined 
for C&P purposes.  On his last outpatient visit of record, 
the veteran reported that he was eating well.  There is no 
indication that the veteran was on dietary restrictions or on 
continuous medication of any kind for his hepatitis C.  The 
Board notes that he recently was prescribed Celexa for 
depression, which is rated separately.  The veteran does not 
meet the criteria for a 30 percent evaluation under the code 
prior to July 2, 2001.  In order to meet the criteria, the 
veteran must show minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency, but necessitating dietary restriction 
or other therapeutic measures.  Although the veteran did have 
objective signs of hepatomegaly and daily fatigue at the last 
examination, again, there is no indication that he had been 
placed on a restrictive diet or was undergoing other 
therapeutic measures.  He was briefly on Rebetron in 1999, 
but discontinued the therapy after two months.  The 
preponderance of the medical evidence is against an increased 
evaluation in this case.  In such circumstances, the benefit 
of the doubt doctrine is not for application. 38 U.S.C.A. 
§ 5107 (2001).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for hepatitis C is denied.



		
V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

